Title: Thomas Jefferson to Isaac Riley, 7 October 1809
From: Jefferson, Thomas
To: Riley, Isaac


          Sir  Monticello Oct. 7. 09.
          I have duly recieved your favor of Sep. 29. proposing to publish a new edition of the Notes on Virginia, and asking for such additions as I might wish to make. I have long intended to prepare an enlarged edition of that work; with such additions & corrections as information & experience might enable me to make: and I have been laying by materials from time to time, as they occurred, for that purpose. but it will be long yet before other occupations will permit me to digest them; & observations & enquiries are still to be made, which will be more correct in proportion to the length of time they are continued, and this may probably be through my life. it is most likely therefore that it may be left to be posthumously published. in the mean time I should not be willing to propose any partial execution of the design.
          Such of the American editions as I have seen have been very incorrect, & some of them so much so as to be really libels on the understanding of the author. the private edition printed at Paris under my own inspection is the most correct. there were I think but one or two typographical errors in it. but this edition was never sold. there were but 200. copies printed, which I gave as presents to my friends. the London edition printed by Stockdale in 1787. is tolerably correct. should you execute your purpose of reprinting the work I have two copies of the Paris edition remaining, of which I will send you one, supposing you might not be able otherwise to procure either a copy of that or of the London edition, which is also correct enough. I tender you my salutations & respects.
          
            Th:
            Jefferson
        